PROVOSTY, J.
The de cujus resided in this state for many years, died in this state, and left a succession in this state. His widow claims from his succession the $1,000 homestead. Her claim is resisted on the ground that she does not now and has never lived in this country. The facts are that she and her husband were married in Switzerland, their native country; that he deserted her there, and came to live in this country; and that she continued to live in Switzerland, not knowing of his whereabout.
As was said in the case of Succession of Christie, 20 La. Ann. 383, 96 Am. Dec. 411, the domicile of the husband must control and regulate the rights of the wife.
It is ordered, adjudged, and decreed that the judgment appealed from be set aside, and the opponent, Barbara Hofer, widow of F. J. Duplain, have judgment against the succession of F. J. Duplain for $1,000, as homestead, to be paid out of the succession funds in preference to all other debts except those for the vendor’s privilege and the expenses of selling the property, and that the succession x^ay the costs of the opposition and of this appeal.
BREAUX, C. J., dissents.